DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 17/024,108 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date for this instant application is September 17, 2020.

Abstract
The abstract of the disclosure is objected due to the use of implied language. Note that in the abstract, the language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc… See MPEP § 608.01(b). 
Note that in the abstract, Applicant cites “Aspects of the present invention discloses …” on lines 1-2. These citations clearly provoke the use of implied language. Correction and/or revision are required. One example is as follows:
“A first query involving an attribute is received. The first query utilizes encoded attribute / value in accordance…”

Drawings
The drawings filed on September 17, 2020 are accepted for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submission of the Information Disclosure Statement dated September 17, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant Office action.

Claim Objections
Claims 1, 10, and 14 are objected for citing “…the first query utilizes encoded in accordance with…” in the first limitation as the grammar appears to be incorrect or there are missing elements. Revision and correction are required. 



Notes
Claim 1 recites a method for providing character encoding. The claim is not directed to an abstract idea because the claimed elements can be integrated into a practical application since the stored dictionary in the cache is “advantageous as the dictionary may enable an efficient and systematic execution of queries” based on a mapping of encoded compressed and encoded uncompressed values of an attribute associated with a query. Thus, claim 1 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.  
Claim 9 recites one or more computer readable storage media storing instructions thereon to implement the method of claim 1. The one or more storage media are defined to not be construed as being transitory signals per se ([0056] of instant specification). Thus, claim 9 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.
Claim 14 recites a system with at least one or more computer processors for implementing the method of claim 1. Thus, claim 14 and its dependent claims qualify as eligible subject matters under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri et al. (Pub. No. US 2013/0060780, published on March 7, 2013; hereinafter Lahiri) in view of Mathur (Pub. No. US 2020/0097571, filed on September 25, 2008).

Regarding claims 1, 9, and 14, Lahiri clearly shows and discloses a computer-implemented method; a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: program instructions to implement the method; and a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors to implement the method, wherein the method (Abstract and Figure 2) comprising:
receiving, by one or more processors, a first query involving an attribute (A database command may be in the form of a database statement that conforms to a database language, such as the Structured Query Language (SQL). There are many different versions of SQL, some versions are standard and some proprietary, and there are a variety of extensions. Data manipulation language ("DML") statements are issued to a database server to query or request changes to a database, [0016]), wherein the first query utilizes encoded in accordance with a first encoding scheme (FIG. 1 depicts an example table and dictionaries used to illustrate column domain dictionary compression according to an embodiment. Referring to FIG. 1, it depicts two versions of a database table CUSTOMER, which is compressed according columnar domain dictionary compression. The two versions depicted are an uncompressed and a compressed version, [0020]. It is noted that the compressed and uncompressed values are both columnar format); 
identifying, by one or more processors, a table comprising values of the attribute in compressed format (in compressed CUSTOMER, column NAME is compressed using DICTIONARY NAME and columns STATE and ZIP are compressed using DICTIONARY STATE-ZIP. DICTIONARY NAME is a relational table containing columns NAME ID, NAME VALUE, and TOKCNT. NAME ID is an id column, and NAME VALUE is a column containing distinct values from NAME in CUSTOMER, [0022]). 
Mathur then discloses: 
the first query utilizes encoded in accordance with a first encoding scheme (retrieval operation of columnar values, [0030]-[0031]);
creating, by one or more processors, at least one dictionary, the at least one dictionary mapping a compressed value of the attribute to a corresponding uncompressed value that is encoded in accordance with the first encoding scheme (FIG. 2C illustrates example columnar compression operational metadata 206-1 that comprises mappings between uncompressed column values and compressed column values, [0092]. The columnar compression operational metadata (e.g., 206-1, 206-2, etc.) as pointed to by columnar compression metadata (e.g., 204 of FIG. 2B, etc.) may be (e.g., dynamically, programmatically, with no or little user interactions, with user interactions, etc.) created, generated, updated, deleted, modified, etc., [0094]. It is noted that the compressed and uncompressed values are both columnar values, [0029]); and
storing, by one or more processors, the at least one dictionary in a cache using a predefined cache management policy of the cache (Columnar compression metadata (including but not necessarily limited to only columnar compression operational metadata) may be accessible to a system as described in any combination of a wide variety of ways, [0095]. Some or all of columnar compression metadata may be cached or persisted locally in data tables, data structures, memory heaps, lookup tables, etc., to the application servers or other operational entities that need to access the columnar compression metadata, [0098]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Mathur with the teachings of Lahiri for the purpose of storing and retrieval mechanism/framework to use highly efficient column level or column-based compressions to transparently maintain data/information to be persisted with databases in associated operations.
Claims 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri in view of Mathur and further in view of Mueller et al. (Pub. No. US 2015/0178305, published on June 25, 2015; hereinafter Mueller).

Regarding claims 5, and 18, Muller then discloses creating the at least one dictionary further comprises: encoding, by one or more processors, all unique values of the attribute of the table in accordance with the first encoding scheme; and storing, by one or more processors, at least the encoded values in the dictionary (the number of distinct values in a column is smaller than the number of rows in the table. To reduce how much memory is used to store column data, a database management system can represent the set of distinct values in a dictionary, which is an auxiliary data structure that maps value identifiers ("value IDs") to distinct values. The value IDs are usually integers. If the distinct values are strings, the dictionary is called a string dictionary, [0010]-[0011]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Mueller with the teachings of Lahiri, as modified by Mathur, for the purpose of managing character compression and decompression for data of a column-store database based on dictionary for efficient database performance.
Claims 7-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri in view of Mathur and further in view of Feinberg (Pat. No. US 6415295, published on July 2, 2002).

Regarding claims 7, and 20, Feinberg then discloses creating the at least one dictionary further comprises: extending, by one or more processors, an existing dictionary by the dictionary, the existing dictionary mapping a compressed value of the attribute to a corresponding value that is encoded in accordance with an initial encoding scheme (When existing codes 106 are changed in some way, for example, a change in description of a disease or disorder, the encoder 36 sends instructions to microprocessor to "extend" the database 100 (dictionary 112) by creating a new version of the changed record and linking the old record to the new record 104, [Column 11, Lines 28-36]. Figure 1 shows database 100 being utilized to map encoded and translated data).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Feinberg with the teachings of Lahiri, as modified by Mathur, for the purpose of using dictionaries for mapping data exchanged between sender and receiver to minimize transmission time and also auxiliary storage requirements in response to search and retrieval operations.
Regarding claim 8, Feinberg then discloses creating, by one or more processors, another dictionary, the another dictionary mapping a compressed value of the attribute to a corresponding value that is encoded in accordance with a second encoding scheme (multiple level static dictionaries 100 (i.e., dictionaries 112 and 122) which are prepared in advance. Structured data sections 102 of the dictionaries 112 include diagnoses (Dx) 112a, procedures (Px) 112b, and medications (Rx) 112c. Using the structured data 102, for example, medical classifications, ICD9 diagnoses, ICD9 procedures (and optionally the CPT4 classification), and the drugs directory from the National Drug Catalog, multiple static dictionaries 100 are created, [Column 11, Lines 49-57]).
Claims 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri in view of Mathur and further in view of Hopeman et al. (Pub. No. US 2018/0081939, published on March 22, 2018; hereinafter Hopeman).

Regarding claims 11, and 16, Hopeman then discloses: 
receiving, by one or more processors, a second query involving the attribute, wherein the second query utilizes values encoded in accordance with the first encoding scheme; executing, by one or more processors, the second query (next time a query referencing the same table is received, the data portions may not need to be regenerated but rather the already existing data portions are used, [0069]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Hopeman with the teachings of Lahiri, as modified by Mathur, for the purpose of efficiently searching and retrieving data of interest based on mapped relationships between encoded values associated with a query and values stored in a database table.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri in view of Mathur in view of Hopeman and further in view of Mueller.

Regarding claim 13, Muller then discloses creating the at least one dictionary further comprises: encoding, by one or more processors, all unique values of the attribute of the table in accordance with the first encoding scheme; and storing, by one or more processors, at least the encoded values in the dictionary (the number of distinct values in a column is smaller than the number of rows in the table. To reduce how much memory is used to store column data, a database management system can represent the set of distinct values in a dictionary, which is an auxiliary data structure that maps value identifiers ("value IDs") to distinct values. The value IDs are usually integers. If the distinct values are strings, the dictionary is called a string dictionary, [0010]-[0011]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Mueller with the teachings of Lahiri, as modified by Mathur and Hopeman, for the purpose of managing character compression and decompression for data of a column-store database based on dictionary for efficient database performance.

Allowable Subject Matters
Claims 2-4, 6, 10, 12, 15, 17, and 19 are each objected for being dependent on a base rejected claim but would be allowable if rewritten in independent form to incorporate the limitations of the base claim and all intervening claims.

Relevant Prior Art
The following prior art are deemed relevant to the claims:
Fender et al. (Pub. No. US 2019/0155930) teaches storing a code dictionary comprising a set of tuples. The code dictionary is a database table defined by a database dictionary and comprises columns that are each defined by the database dictionary. The set of tuples maps a set of codes to a set of tokens. The set of tokens are stored in a column of unencoded database data. Encoded database data are generated based on joining the unencoded database data with the set of tuples. Decoding database data are generated based on joining the encoded database data with the set of tuples.
Trimble (Pub. No. US 2022/0129430) teaches a map data structure (referred to herein after as a “map”), may be generated and maintained to associate compressed and uncompressed positions in the data. For instance, while the data is being compressed  the map may be created for correlating positions in the original uncompressed object with offsets in the compressed data.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/
 Primary Examiner, Art Unit 2169                                                                                                                                                                                                   June 3, 2022